DETAILED ACTION
Status of Claims
	The amendments, arguments, and declaration, filed March 01, 2021, are acknowledged and have been fully considered.  Claims 1-20 are pending and currently under consideration.  Claims 1-2, 5 and 9 have been amended; and new claims 13-20 have been added.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Final

Status of Withdrawn Claim Rejections
The objections to claim 9 (item B. at par. 3-4 of the 11/27/2020 Office action) is withdrawn in light of applicant’s 03/01/2021 amendments.
The rejection of claim 9 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, as being indefinite (items A. and B. at par. 5-6 of the 11/27/2020 Office action), is withdrawn in light of applicant’s 03/01/2021 amendments.
The rejection of claims 1-2, 5 and 7-12 under 35 U.S.C. § 102 (a)(1) over HIBI (JP 2007-112727 A) (at par. 7-11 of the 11/27/2020 Office action), is maintained in modified form, in light of applicant’s 03/01/2021 amendments, in particular, the amendments to: 
independent claims 1 and 5 requiring “a component (B): a monoester of a monovalent linear saturated fatty acid of 18 to 22 carbon atoms and a monohydric linear saturated aliphatic alcohol of 18 to 22 carbon atoms”; 
claim 2 limiting the scope thereof to “hydrogenated jojoba oil”; and
the addition of new claims 13-16. 
Applicant’s 03/01/2021 remarks are acknowledged with regard to the discussion pertaining to Hibi’s Lipstick component, Ex. 2; however, the modified rejection below has reconsidered the rejection pertaining to Hibi’s broader disclosure, and is based on Hibi’s stick foundation component, Ex. 3, therefore, applicant’s 03/01/2021 pertaining to Hibi’s Lipstick component, Ex. 2
The rejection of claims 1-3, 5 and 7-12 under 35 USC § 103 over HIBI, in view of ZECH (US 2009/0196842 A1) (at par. 12-16 of the 11/27/2020 Office action), are maintained in modified form, in light of applicant’s 03/01/2021 amendments.

Maintained Claim Objections
The following claims are objected to because of the following informalities: 
A.	Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Appropriate correction is required.

Allowable Subject Matter
Claims 17-20 are drawn to allowable subject matter.

Modified Claim Rejections – 35 U.S.C. § 102 Necessitated by Amendments
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5 and 7-13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by HIBI(JP 2007-112727 A, Publ. May 10, 2007; on 06/21/2019 IDS; as evidenced by English language translation of JP 2007-112727 A; hereinafter, “Hibi”).
Page and paragraph numbers for Hibi refer to English language translation of JP 2007-112727 A.
Hibi is directed to:
Oil-based solid cosmetic

When an oily solid cosmetic is prepared by blending a solid oil consisting only of a solid oil derived from a plant and an organic pigment, the storage stability with time deteriorates, and a plant-derived oil added to improve shape retention is obtained. The object is to improve the disadvantage that the effect of adding solid oil is also impaired.
A plant-derived solid oil having a melting point of 70 ° C. or higher and containing 90% or more of a wax ester composed of a fatty acid having 16 to 34 carbon atoms and an alcohol having 22 to 36 carbon atoms. An oily solid cosmetic comprising an oil containing a solid oil and liquid oil derived from the organic colorant. Furthermore, in addition to these, it contains candelilla wax, The oil content solid cosmetic characterized by the hydrocarbon content in the component of this candelilla wax being 60% or more.
Hibi, title & abstract.  In this regard, Hibi teaches an exemplary claim embodiment:
1.	An oily solid cosmetic comprising a plant-derived solid oil having a melting point of 70 ° C. or higher and containing 90% or more of a wax ester composed of a fatty acid having 16 to 34 carbon atoms and an alcohol having 22 to 36 carbon atoms. 
2.	Furthermore, the organic pigment | dye is contained, The oily solid cosmetics of Claim 1 characterized by the above-mentioned. 
3.	The oily solid cosmetic according to claim 1 or 2, wherein all of the liquid oil, the semi-solid oil, and the solid oil are plant-derived oils. 
4.	Furthermore, in addition to the solid oil of Claim 1, it contains candelilla wax as solid oil derived from a plant, The oily solid cosmetics of Claim 1 or 2 or 3 characterized by the above-mentioned. 
(Hibi, claims 1-4), as well as an exemplary stick foundation component:
[Example 3] Stick foundation component Amount (% by mass) 
Candelilla wax (Note 1) 10.0 
Rice wax F-1 (Note 2) 5.0 
Stearic acid hydrogenated castor oil (Note 3) 5.0 
Macadamia nut oil (Note 4) 4.0 
Plant-based squalane 23.7 
Jojoba oil 8.0 
Silicone-treated iron oxide 1.7 
Silicone-treated titanium oxide 8.0 
Silicone-treated talc 8.3 
Silicone-treated mica 23.0 
Red No. 202 1.0 
UV absorber 2.0 
Antioxidant 0.1 
Preservative 0.1 
Fragrance 0.1
(Hibi, p. 4, par. 8, Ex. 3).
Regarding independent claims 1 and 5 and the requirements:

a component (A): candelilla wax, and
a component (B): a monoester of a monovalent linear saturated fatty acid of 18 to 22 carbon atoms and a monohydric linear saturated aliphatic alcohol of 18 to 22 carbon atoms, wherein
a mass ratio between the component (A) and the component (B) in the solid wax composition satisfies component (A): component (B) = 57:43 to 80:20, and
the monoester is a monoester of a monovalent fatty acid and a monohydric alcohol.
[...]
5.	([...]): A solid oily cosmetic comprising:
a component (A): candelilla wax, and
a component (B): a monoester of a monovalent linear saturated fatty acid of 18 to 22 carbon atoms and a monohydric linear saturated aliphatic alcohol of 18 to 22 carbon atoms, wherein
a mass ratio between the component (A) and the component (B) in the solid oily cosmetic satisfies component (A) : component (B) = 57:43 to 80:20, and
the monoester is a monoester of a monovalent fatty acid and a monohydric alcohol.
Hibi clearly teaches an exemplary stick foundation component (Hibi, p. 4, par. 8, Ex. 3) containing:
“Candelilla wax (Note 1) 10.0” (Hibi, p. 4, par. 8, Ex. 3), which is noted as:
“candelilla wax” of claims 1 and 5; AND
“Rice wax F-1 (Note 2) 5.0” (Hibi, p. 4, par. 8, Ex. 3), which is disclosed by Hibi as “a plant-derived solid oil having a melting point of at least 70 ° C. and a fatty acid having a carbon number of 16 to 34 and a wax ester consisting of an alcohol having a carbon number of 22 to 36 for use in the present invention” (Hibi, p. 2, par. 14; also a “plant-derived solid oil” of Hibi, abstract & Hibi, claim 1), and is noted as:
“component (B): a monoester of a monovalent linear saturated fatty acid of 18 to 22 carbon atoms and a monohydric linear saturated aliphatic alcohol of 18 to 22 carbon atoms” of claims 1 and 5 (see MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges);
“Jojoba oil 8.0” (Hibi, p. 4, par. 8, Ex. 3) is:
an “oil component” of claims 7, 9 and 11-12,
a “liquid oil” of claim 8, and
comprises “fatty acid esters” of claim 9;
“Macadamia nut oil (Note 4) 4.0” and “Plant-based squalane 23.7” (Hibi, p. 4, par. 8, Ex. 3) are:
encompassed by an “oil component” of claim 7, as well as “an oil component in an amount from 10 to 95% by mass” of claim 10, and
wherein “Plant-based squalane 23.7” is 
encompassed by “hydrocarbons” of claim 9
“squalane” and “oil” of claim 13;
“Red No. 202 1.0” (Hibi, p. 4, par. 8, Ex. 3) are encompassed by “colored pigments” of claim 11; AND
“Stearic acid hydrogenated castor oil (Note 3) 5.0” (Hibi, p. 4, par. 8, Ex. 3) is a nonionic surfactant of claim 12;
wherein the ratio of “Candelilla wax (Note 1) 10.0” to “Rice wax F-1 (Note 2) 5.0” (Hibi, p. 4, par. 8, Ex. 3)” is 10:5 or 2:1, thereby reading on the requirements of:
claims 1 and 5 for “a mass ratio between the component (A) and the component (B) in the solid wax composition satisfies component (A): component (B) = 57:43 to 80:20 [i.e.,1.3:1 to 4:1 ] (see MPEP § 2131.03 regarding prior art anticipating claimed numerical ranges).
Thus, Hibi anticipates claims 1, 5 and 7-13.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
New Claim Rejections – 35 U.S.C. § 103 Necessitated by Amendments
Claims 1-2, 5 and 7-16 are rejected under 35 U.S.C. § 103 as being unpatentable over HIBI(JP 2007-112727 A, Publ. May 10, 2007; on 06/21/2019 IDS; as evidenced by English language translation of JP 2007-112727 A; hereinafter, “Hibi”), in view of ZECH (US 2009/0196842 A1, Publ. Aug. 6, 2009; on 07/06/2020 IDS; hereinafter, “Zech”).
Page and paragraph numbers for Hibi refer to English language translation of JP 2007-112727 A.  The teachings of Hibi, as set forth in the above rejection of claims 1, 5 and 7-16 under 35 U.S.C. § 102 (a)(1), are hereby incorporated.  Although Hibi teaches an exemplary lipstick “Hydrogenated jojoba ester (Note 2) 1.0” (Hibi, p. 4, par. 7, Ex. 2), which is “hydrogenated jojoba ester” of claim 2, Hibi, however DOES NOT EXPRESSLY TEACH “Hydrogenated jojoba ester (Note 2) 1.0” (Hibi, p. 4, par. 7, Ex. 2) incorporated into the exemplary stick foundation component (Hibi, p. 4, par. 8, Ex. 3), discussed above.  In this regard, it is noted that a reference is analyzed using its broadest teachings.  MPEP § 2123 [R-5] states: “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976).  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to rearrange the disclosed above cited components of Hibi in order to arrive stick foundation component (Hibi, p. 4, par. 8, Ex. 3) containing “Hydrogenated jojoba ester (Note 2) 1.0” (Hibi, p. 4, par. 7, Ex. 2) since Hibi teaches hydrogenated jojoba ester amound suitable components in formulating oil-based solid cosmetics (Hibi,, p. 3, par. 4). 
Thus, Hibi renders claim 2 obvious.
Modified Claim Rejections – 35 U.S.C. § 103 Necessitated by Amendments
Claims 1, 3, 5 and 7-16 are rejected under 35 U.S.C. § 103 as being unpatentable over HIBI(JP 2007-112727 A, Publ. May 10, 2007; on 06/21/2019 IDS; as evidenced by English language translation of JP 2007-112727 A; hereinafter, “Hibi”), in view of ZECH (US 2009/0196842 A1, Publ. Aug. 6, 2009; on 07/06/2020 IDS; hereinafter, “Zech”).
Page and paragraph numbers for Hibi refer to English language translation of JP 2007-112727 A.  The teachings of Hibi, as set forth in the above rejection of claims 1, 5 and 7-16 under 35 U.S.C. § 102 (a)(1), are hereby incorporated.  Although Hibi teaches behenyl esters among suitable components (Hibi, p. 3, par. 4), Hibi DOES NOT EXPRESSLY TEACH “behenyl behenate” as required by claims 3 and 14-16, which is well within the purview of the ordinarily skilled artisan. 
Zech, for instance, is directed to a cosmetic preparation (Zech, title & abstract), wherein suitable waxes include behenyl behenate (Zech, par. [0022]).
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Hibi’s exemplary lipstick (Hibi, p. 4, par. 7, Ex. 2), and to have incorporated behenyl behenate, as disclosed by Zech (Zech, par. [0022]).  One would have been motivated to do so with a reasonable expectation of success since Hibi teaches behenyl esters among suitable components (Hibi, p. 3, par. 4), whereby it is well within the purview of the orinarily skilled artisan to incorporate a wax such as behenyl behenate (Zech, par. [0022]), which is suitable for cosmetic preparations (Zech, title & abstract).
Thus, the prior art renders claims 3 and 14-16 obvious.

Summary/Conclusion
Claims 1-3, 5 and 7-16 are rejected.  Claims 4 and 6 are objected to.  Claims 17-20 are allowable.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611